Exhibit 10.2






AMENDMENT NO. 2




     This Agreement amends the letter agreement between Zalicus Inc. (f/k/a
CombinatoRx, Incorporated) (the “Company”) and Jason Cole (the “Employee”) dated
as of January 23, 2006 and amended as of December 15, 2008 (the “Employment
Agreement”). All capitalized terms used in this Agreement shall have the meaning
ascribed to them in the Employment Agreement, unless otherwise expressly
provided herein.

     For good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties agree as follows:

1.               Section of the Employment Agreement is amended by striking the
existing  Section 5    in its entirety and replacing it with the following new
Section 5: 


     “Termination of Employment. If (i) the Company terminates your employment
other than for Cause (as defined below) or (ii) you terminate your employment
for Good Reason (as defined below) upon written notice to the Company setting
forth in reasonable detail the nature of such Good Reason, whether before or
after a Change of Control (as defined below), then the Company (A) shall provide
you eighteen (18) months of severance pay, at the rate of the base pay in effect
immediately prior to the termination, payable in a lump sum within five (5)
business days after the effective date of the separation agreement described
below; (B) shall pay the premium cost of your participation in the Company’s
group medical and dental plans for a period of twelve (12) months following the
date of termination, provided that you are entitled to continue such
participation under applicable law and plan terms; and (C) shall cause to become
vested on the date of termination 100% of any options granted pursuant to
Section 3 hereof or otherwise which remain unvested on that date and you shall
be entitled to not less than ninety (90) days following the date of termination
to exercise all or any portion of such options, provided that in no event may
the exercise date extend beyond the original maximum term of the option.

     In the event that it is determined that any payments or benefits provided
by the Company to you or for your benefit, either under this Agreement or
otherwise, will be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code or any successor provision (“Section 4999”), you may elect
either to pay such excise tax or to have such payments and benefits reduced to
the extent necessary so that you shall not be liable for any such excise tax.

     “Cause” for termination means: (i) your conviction of a felony; (ii) your
willful failure to perform (other than by reason of disability), or gross
negligence in the performance of, your duties and responsibilities, which
failure or negligence continues or remains uncured after thirty (30) days’
written notice to you setting forth in reasonable detail the nature of such
failure or negligence; (iii) material breach by you of any

1

--------------------------------------------------------------------------------

provision of any agreement between you and the Company, which breach continues
or remains uncured after thirty (30) days’ written notice to you setting forth
in reasonable detail the nature of such breach; or (iv) material fraudulent
conduct by you with respect to the Company.

     A “Change of Control” shall be deemed to have occurred when any of the
following events takes place: (i) any Person is or becomes the beneficial owner
(as defined in Rule 13d-3 under the Securities and Exchange Act of 1934, as
amended), directly or indirectly, of fifty (50%) percent or more of the
outstanding common stock of the Company; (ii) a sale, merger or consolidation
after which securities possessing more than fifty (50%) percent of the total
combined voting power of the Company’s outstanding securities have been
transferred to or acquired by a Person or Persons different from the Persons who
held such percentage of the total combined voting power immediately prior to
such transaction; (iii) the sale, transfer or other disposition of all or
substantially all of the Company’s assets to one or more Persons (other than a
wholly owned subsidiary of the Company or a parent company whose stock ownership
after the transaction is the same as the Company’s ownership before the
transaction); or (iv) an acquisition, merger or similar transaction or a
divestiture of a substantial portion of the Company’s business after which your
role is not substantially the same as such role prior to the transaction. For
purposes of this Change of Control definition, “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust and any other entity or organization, other than the Company or
any persons or entities directly or indirectly controlling, controlled by or
under common control with the Company, where control may be by either management
authority or equity interest.

     “Good Reason” for termination by you means (i) the Company materially
reducing the scope of your duties and responsibilities or materially demoting or
reducing your authority; (ii) a material change to your primary place of
employment with the Company, which results in the Company changing your primary
place of employment to a location that is more than fifty (50) miles from your
primary place of employment with the Company immediately prior to such change;
or (iii) the Company materially reducing your base salary.

     In order to receive any severance pay, benefit premium contributions or
vesting of stock options or restricted stock under this Section 5, you must
execute, and not revoke, a separation agreement that includes a general release
of claims in a form required by the Company.”

     Except as expressly modified herein, the Employment Agreement and all of
its terms and provisions, shall remain unchanged and in full force and effect.
This Agreement may be executed in two or more counterparts, each of which shall
be an original and all of which together shall constitute one and the same
instrument.

2

--------------------------------------------------------------------------------

     Intending to be legally bound, the parties have signed this Agreement to
take effect on the date on which it is signed by the second of the parties.

ZALICUS INC.:    THE EMPLOYEE:      By: /s/ Mark Corrigan    /s/ Jason F. Cole 
    Jason F. Cole  Title: CEO        Date: January 4, 2013    Date: January 4,
2013 


3

--------------------------------------------------------------------------------